
	
		I
		111th CONGRESS
		2d Session
		H. R. 4662
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Mr. Kissell
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve the diagnosis and treatment of lymphedema under the Medicare Program
		  and to reduce costs under such program related to the treatment of
		  complications of lymphedema, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lymphedema Diagnosis and Treatment
			 Cost Saving Act of 2010.
		2.Coverage of
			 lymphedema diagnosis and treatment services under Medicare
			(a)Coverage of
			 servicesSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x) is amended—
				(1)in subsection
			 (s)(2)—
					(A)in subparagraph
			 (DD), by striking and at the end;
					(B)in subparagraph
			 (EE), by adding and at the end; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(FF)lymphedema compression treatment items (as
				described in subsection (iii)) and lymphedema diagnosis and treatment services
				(as described in subsection (hhh)) if such services are prescribed by and
				reviewed by a treating physician and performed by such physician or—
								(i)a physical
				therapist or an occupational therapist who meets the quality requirements of
				subsection (hhh)(2)(C);
								(ii)a qualified
				professional, such as a physician, nurse practitioner, clinical nurse
				specialist, chiropractor, or physician’s assistant who is licensed or certified
				by the State in which the services are performed to perform therapy services
				and who meets the quality requirements of (hhh)(2)(C); or
								(iii)a qualified
				person, such as a physical therapist assistant, occupational therapy assistant,
				licensed massage therapist, licensed practical nurse, or licensed home health
				practitioner who meets the quality requirements of (hhh)(2)(C) providing such
				services are rendered under the direct supervision of a physical therapist or
				occupational therapist qualified in lymphedema treatment and management who
				meets the quality requirements of
				(hhh)(2)(C).
								;
				and
					(2)by adding at the
			 end the following new subsections:
					
						(hhh)Lymphedema
				diagnosis and treatment services(1)The term lymphedema diagnosis and
				treatment services means, with respect to an individual and consistent
				with paragraph (3), differential diagnosis and treatment of lymphedema
				(regardless of cause) according to the current standard of lymphedema diagnosis
				and treatment described in paragraph (2)(A) by, or under the direction of, a
				health care professional that is a certified provider as described in paragraph
				(2)(B) in an outpatient setting and that meets the quality standards described
				in paragraph (2)(C), but only if the physician who is managing the individual’s
				lymphedema certifies that such services are needed under a comprehensive plan
				of care related to the individual’s diagnosed lymphedema.
							(2)For purposes of paragraph (1):
								(A)The current standard of lymphedema
				diagnosis and treatment described in this subparagraph is such standard as
				defined by the American Cancer Society and the International Society of
				Lymphology and called complex decongestive therapy, a multi-modal
				therapy comprising manual lymph drainage, compression therapy, exercise, and
				skin care. Such standard consists of the initial phase of treatment which is
				performed by qualified health care professionals on an outpatient basis (Phase
				1 treatment) and the continuing maintenance phase (Phase 2 treatment) which is
				performed in a home setting by the patient, patient’s family, or patient’s aide
				after receiving instruction described in paragraph (5).
								(B)A qualified provider is a physician or
				lymphedema therapist knowledgeable of the diagnosis and current medical
				standard of treatment of lymphedema, or any other individual or entity
				designated by the Secretary, that, in addition to providing lymphedema
				outpatient self-management training services (as defined in paragraph
				(3)(C)(iii)), provides other items or services for which payment may be made
				under this title.
								(C)(i)Subject to clause (ii),
				the quality standards described in this subparagraph are quality standards
				established by the Secretary equivalent to the practice standards established
				by the Lymphology Association of North America.
									(ii)In applying this subsection during
				the 3-year period beginning on the date of the enactment of this subsection, a
				therapist who has completed at least 135 hours of lymphedema treatment training
				and is certified by the training school is deemed to have met the requirement
				of clause (i), and may practice under a certified provider within a plan of
				care developed by the certified provider; regardless of whether the therapist
				meets the experience standards established by the Lymphology Association of
				North America.
									(D)The term lymphedema
				diagnosis means the differential diagnosis of the source of the
				patient’s edema and the identification of the specific etiology in order to
				develop the lymphedema treatment plan. Such term shall include diagnostic tools
				such as the lymphoscintigraphic functional test or other test the Secretary
				determines to be efficatious to directly observe lymphatic system function may
				be indicated if medical history or tests to rule out other causes are not
				adequate to provide a clear positive diagnosis of lymphedema.
								(3)CoverageWith respect to lymphedema diagnosis and
				treatment services coverage under this part, the following shall apply:
								(A)Manual lymph drainage
									(i)Lymphedema diagnosis and treatment services
				coverage under this part shall include an initial course of manual lymph
				drainage as part of complete decongestive therapy (Phase 1) when medically
				required by the qualified provider described in paragraph (2)(B).
									(ii)The schedule and number of manual
				lymph drainage treatment sessions shall be determined by the treating physician
				or lymphedema therapist as required by medical necessity, and not the limits
				governing rehabilitation therapy described in section 1833(g).
									(B)Compression binding systems,
				garments and devices
									(i)For purposes of this part, the
				materials and aids used in lymphedema compression therapy—
										(I)while physically resembling items in
				other benefit categories such as surgical dressings, durable medical equipment,
				splints and braces, orthotics and prosthetics described in subsections (s)(5),
				(s)(6), and (s)(9), do not serve the same medical function as such items in
				such other categories and have significantly different therapeutic
				characteristics and uses; and
										(II)are specified in subsection (iii) as a
				separate benefit category.
										(ii)Such coverage shall include any
				compression garments, binding systems and devices described in subsection (iii)
				deemed by the patient’s qualified caregiver to be medically necessary as part
				of the treatment of lymphedema.
									(iii)Such coverage shall include
				replacements when required to maintain their medically required compressive
				function or to accommodate changes in the patient’s dimensions or medical
				condition.
									(C)Lymphedema self-management
				training
									(i)In general
										(I)The initial course of treatment (phase 1)
				described in paragraph (2)(A), with respect to such services, shall include
				training of the patient and an aide or family member as required to perform
				self-treatment in a home setting, including any of the following home treatment
				modalities which are determined by the qualified provider to be medically
				required and are a part of the continuing maintenance phase (phase 2) home
				treatment plan described in paragraph (2)(A):
											(aa)Self-manual lymph drainage (simple
				lymph drainage).
											(bb)Compression bandaging.
											(cc)Donning and care of compression
				garments.
											(dd)Performance of an appropriate
				decongestive exercise program.
											(ee)Use of specialized manually
				adjustable compression devices, donning aids, and other required ancillary
				equipment; and if medically indicated.
											(ff)Use of sequential gradient
				compression pneumatic pump.
											(II)As part of such treatment, patient
				training shall include instruction on periodic self-measurements, skin care,
				indications of infection, and the steps to be taken if infection occurs.
										(III)The term lymphedema outpatient
				self-management training services means educational and training
				services furnished to an individual diagnosed with lymphedema by a certified
				provider (as described in paragraph (2)(B)) in an outpatient setting but only
				if the physician who is managing the individual’s lymphedema condition
				certifies that such services are needed under a comprehensive plan of care
				related to the individual’s lymphedema condition.
										(ii)Consultation with organizations
				in establishing payment amounts for services provided by
				physiciansIn establishing payment amounts under section 1848 for
				physicians’ services consisting of lymphedema outpatient self-management
				training services, the Secretary shall consult with appropriate organizations,
				including such organizations representing individuals or Medicare beneficiaries
				with lymphedema, in determining the relative value for such services under
				section 1848(c)(2).
									(D)Measurements to define treatment
				efficacyPeriodic measurements shall be made to enable evaluation
				of the efficacy of the treatment plan and patient adherence, to modify the
				treatment plan or to determine the need for follow-up courses of
				treatment.
								(E)Follow-up
				treatmentSuch coverage shall provide for follow-up treatments
				whenever medically required to periodically validate home techniques, to
				monitor progress against the written treatment plan, and to modify the
				treatment plan as required.
								(F)DenialNo individual
				other than a licensed physician or certified lymphedema therapist competent to
				evaluate the specific clinical issues involved in the care requested, may deny
				or modify requests for authorization of health care services or materials
				described in subsection (iii) pursuant to this subsection.
								(G)Prohibition of additional treatment
				feesNo additional fees or deductibles may be assessed, with
				respect to such treatment, for compliance with this title other than assessed
				for similar medical services.
								(iii)Lymphedema
				compression treatment items
							(1)DefinitionThe
				term lymphedema compression treatment item means compression
				therapy materials and supplies used daily in the medical treatment of
				lymphedema upon prescription of the treating physician or therapist,
				including—
								(A)compression
				binding systems comprising, as medically required, short-stretch and
				medium-stretch compression bandages; cotton, synthetic, or foam padding; gauze
				or elastic finger and toe bandages; foam pads; and tubular bandages;
								(B)compression
				garments and compression pads for compression treatment of lymphedematous arms,
				legs, torso, face and neck, breast and chest, abdomen, and genitalia;
								(C)manually-adjustable
				compression sleeves and padded directional flow sleeves for use on upper and
				lower limbs;
								(D)orthotic shoes;
				and
								(E)donning aids,
				bandage rollers, and other specialized items used with the items described in
				subparagraphs (A) through (D).
								(2)Special
				requirement on lymphedema pumpsSuch term shall include a pneumatic pump
				for the treatment of lymphedema only if the treating physician or therapist’s
				prescription for such pump is accompanied by a certificate of medical necessity
				which specifies as a minimum—
								(A)the differential
				diagnosis of lymphedema and any related co-conditions such as venous
				insufficiency, peripheral arterial disease, lipedema, morbid obesity, myxedema,
				and any other condition which may be significant in the selection of a type,
				specification, and usage of the pump; and
								(B)the physician’s or
				therapist’s judgement of the type and specifications of the pump based on the
				patient’s medical
				necessity.
								.
				(b)Payment
				(1)Lymphedema
			 outpatient self-management training services included as physicians’
			 servicesSection 1861(s)(2)(S) of such Act (42 U.S.C.
			 1395x(s)(2)(S)) is amended by inserting and lymphedema outpatient
			 self-management training services under subsection (hhh)(3)(C) after
			 subsection (qq)).
				(2)Lymphedema
			 compression treatment items
					(A)In
			 generalSection 1833(a) of such Act (42 U.S.C. 1395l(a)) is
			 amended—
						(i)in
			 paragraph (8), by striking at the end and;
						(ii)in
			 paragraph (9), by striking at the end the period and inserting a semi-colon;
			 and
						(iii)by
			 adding at the end the following new paragraph:
							
								(10)in the case of lymphedema compression
				treatment items described in section 1861(iii), the amount determined under
				section 1834(n);
				and
								.
						(B)Payment
			 determinedSection 1834 of such Act (42 U.S.C. 1395m) is amended
			 by adding at the end the following new subsection:
						
							(n)Payment for
				lymphedema compression treatment items
								(1)General rule for
				payment
									(A)In
				generalWith respect to a
				lymphedema compression treatment item described in section 1861(iii) for which
				payment is determined under this subsection, subject to subparagraph (D),
				payment shall be made in an amount equal to 80 percent of the payment basis
				described in subparagraph (B).
									(B)Payment
				basisThe payment basis
				described in this subparagraph, with respect to a lymphedema compression
				treatment item described in section 1861(iii), is the actual charge for the
				item.
									(C)Exclusive
				payment rule for home health agenciesThis subsection shall constitute the
				exclusive provision of this title for payment for lymphedema compression
				treatment items described in section 1861(iii) under this part or under part A
				to a home health agency.
									(D)Exceptions
										(i)Subparagraph (B)
				shall not apply to an item furnished by a public home health agency (or by
				another home health agency which demonstrates to the satisfaction of the
				Secretary that a significant portion of its patients are low income) free of
				charge or at nominal charges to the public.
										(ii)Subparagraph (B)
				shall not apply to items that are furnished as an incident to a physician’s
				professional service.
										(2)Special payment
				rules
									(A)Allowable
				itemsTo be eligible for payment under this subsection, an item
				described in section 1861(iii) must—
										(i)be ordered by a qualified physician or
				lymphedema therapist for treatment of diagnosed lymphedema;
										(ii)primarily and
				customarily be used to serve a medical purpose;
										(iii)generally not be
				useful to a person in the absence of an illness or injury; and
										(iv)be appropriate
				for use in the home.
										(B)Allowable
				quantitiesIn the case it is determined by the qualified
				physician or qualified lymphedema therapist involved that compression therapy
				demands daily compression as part of lymphedema treatment according to section
				1861(hhh)(1), then payment may be made in accordance with this subsection for
				the following quantities—
										(i)in the case of
				compression binding systems described in section 1861(iii)(1)(A), 2 sets for
				each affected body part;
										(ii)in the case of
				compression garments described in section 1861(iii)(1)(B), 2 garments for each
				affected body part;
										(iii)in the case of
				compression devices described in section 1861(iii)(1)(C), 1 each for each
				affected body part; and
										(iv)in the case of compression therapy aids
				described in section 1861(iii)(1)(D), as determined by the qualified physician
				or qualified lymphedema therapist.
										(C)Allowable
				usePayment may be made under
				this subsection for a lymphedema compression treatment item described in
				section 1861(iii) only if such item—
										(i)is prescribed by a
				certified provider as defined in section 1861(hhh)(2)(B);
										(ii)is used as part
				of a lymphedema treatment plan described in section 1861(hhh)(1);
										(iii)is used by a
				patient who has been instructed in lymphedema self-management described in
				section 1861(hhh)(5); and
										(iv)is used to treat
				a diagnosed condition of chronic lymphedema.
										(D)Compression
				rangeThe lymphedema compression treatment items for which
				payment may be made under this section must provide a compression no less than
				30mmHg and no greater than 60mmHg.
									(E)Qualified
				fittersThe lymphedema
				compression treatment items for which payment may be made under this section
				must be measured and fitted by a qualified fitter who is an individual
				who—
										(i)is a qualified
				lymphedema therapist, as defined in section 1834(o)(2), who meets the quality
				standards of section 1861(hhh)(2)(C);
										(ii)in the case of a
				State that provides for the licensing of orthotists and prosthetists, is
				licensed in orthotics or prosthetics by the State in which the item is
				supplied;
										(iii)in the case of a
				State that does not provide for the licensing of orthotists and prosthetists,
				is specifically trained and educated to provide or manage the provision of
				prosthetics and custom-designed or -fabricated orthotics, and is certified by
				the American Board for Certification in Orthotics and Prosthetics, Inc. or by
				the Board for Orthotist/Prosthetist Certification, or is credentialed and
				approved by a program that the Secretary determines, in consultation with
				appropriate experts in orthotics and prosthetics, has training and education
				standards that are necessary to provide such prosthetics and orthotics;
				or
										(iv)is certified by
				the qualified manufacturer of the item to be qualified to fit the particular
				garment or device.
										(F)Requirements for
				suppliers of compression therapy itemsA supplier of the lymphedema compression
				treatment items described in this subsection must meet the requirements of
				section 1834(j) in order to receive payment under this subsection.
									(3)Replacement of
				compression therapy items
									(A)In
				generalPayment shall be made under this subsection, with respect
				to an individual, for the replacement of compression bindings, compression
				garments, or compression devices if an ordering physician determines that the
				provision of a replacement item, or repair of such an item, is necessary
				because of any of the following:
										(i)A change in the
				physiological or medical condition of the individual.
										(ii)A loss of
				required compression of the item that is not restorable by washing and
				drying.
										(iii)An irreparable
				change in the condition of the device, or in a part of the device.
										(B)Length of
				reasonable useful lifetimeThe reasonable useful lifetime of a
				lymphedema compression treatment item described in section 1861(iii) shall be
				as follows, except that, if the Secretary determines that, on the basis of
				prior experience in making payments for such an item under this title, such
				lifetimes are no longer appropriate with respect to a particular item, the
				Secretary shall establish an alternative reasonable lifetime for such
				item:
										(i)Compression
				binding kitIn the case of compression binding systems described
				in section 1861(iii)(1)(A), the greater of 6 months or per manufacturer’s
				warrantee.
										(ii)Compression
				garmentsIn the case of
				compression garments described in section 1861(iii)(1)(B), the greater of 4
				months or per manufacturer’s warrantee.
										(iii)Compression
				devicesIn the case of compression devices described in section
				1861(iii)(1)(C), the greater of 3 years or per manufacturer’s warrantee.
										(iv)AidsIn
				the case of compression therapy aids described in section 1861(iii)(1)(D), as
				required to maintain functional
				usefulness.
										.
					(C)Supplier
			 requirementsSection 1834(j)(5) of such Act (42 U.S.C.
			 1395m(j)(5)) is amended—
						(i)in
			 subparagraph (E), by striking at the end and;
						(ii)in
			 subparagraph (F), by striking at the end the period an inserting ;
			 and; and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(G)lymphedema compression treatment items (as
				described in section
				1861(iii)).
								.
						(3)Lymphedema
			 diagnosis and treatment services
					(A)In
			 generalSection 1833(a) of such Act, as amended by paragraph
			 (2)(A), is further amended by adding at the end the following new
			 paragraph:
						
							(11)with respect to lymphedema diagnosis and
				treatment services (as defined in subsection (hhh)(1))—
								(A)furnished by a
				qualified physical therapist or qualified occupational therapist, as defined in
				section 1834(o)(2)(A), the amounts described in section 1834(k); or
								(B)furnished by a lymphedema therapist, as
				defined by 1834(o)(2)(B), under direction of a qualified physical therapist or
				qualified occupational therapist, the amounts described in section
				1834(o).
								.
					(B)Payment
			 methodSection 1834 of such Act, as amended by paragraph (2)(B),
			 is further amended by adding at the end the following new subsection:
						
							(o)Payment for
				outpatient lymphedema diagnosis and treatment services
								(1)In
				generalFor purposes of
				section 1833(a)(11)(B), in the case of lymphedema diagnosis and treatment
				services described in section 1861(hhh) for which payment is determined under
				this subsection and that are performed by a qualified lymphedema therapist (as
				defined in paragraph (2)) under the direction of a qualified physician
				therapist or qualified occupational therapist, the payment basis shall be 80
				percent of the lesser of—
									(A)the actual charge
				for the service; or
									(B)the applicable fee
				schedule amount (as defined in paragraph (3)) for the services.
									(2)Qualified
				therapistsFor purposes of
				this subsection:
									(A)In
				generalThe term
				qualified, with respect to a physical therapist, occupational
				therapist, or lymphedema therapist, means that the physical therapist,
				occupational therapist, or lymphedema therapist meets the quality requirements
				described in section 1861(hhh)(2)(C).
									(B)Lymphedema
				therapistThe term lymphedema therapist means any of
				the following individuals so long as such individual is legally authorized to
				practice by the State in which the lymphedema diagnosis and treatment service
				involved is performed and meets the quality requirements described in
				subparagraph (A):
										(i)A registered
				nurse, nurse practitioner, family nurse practitioner or clinical nurse
				specialist (as described in section 1861(aa)(5)).
										(ii)A doctor of
				medicine or doctor of osteopathy (as described in section 1861(r)(1).
										(iii)A physician
				assistant (as described in section 1861(aa)(5)).
										(iv)A
				chiropractor.
										(v)A licensed massage
				therapist.
										(vi)A licensed home
				health practitioner.
										(3)Applicable fee
				schedule amountIn this subsection, the term applicable fee
				schedule amount means, with respect to services furnished in a year, the
				amount determined under the fee schedule established under section 1848 for
				such services furnished during the year or, if there is no such fee schedule
				established for such services, the amount determined under the fee schedule
				established for such comparable services as the Secretary specifies.
								(4)Uniform
				codingFor claims for services for which the amount of payment is
				determined under this subsection, the claim shall include a code (or codes)
				under a uniform coding system specified by the Secretary that identifies the
				services furnished.
								(5)Restraint on
				billingThe provisions of
				subparagraphs (A) and (B) of section 1842(b)(18) shall apply to lymphedema
				diagnosis and treatment services for which payment is made under this
				subsection in the same manner as they apply to services provided by a
				practitioner described in section 1842(b)(18)(C), except that in applying such
				subparagraphs the practitioner described shall be any practitioner described in
				paragraph
				(2)(B).
								.
					(C)Exclusion from
			 certain therapy servicesSection 1833(g)(4) of such Act (42 U.S.C.
			 1395l(g)(4)) is amended by inserting or to expenses incurred with
			 respect to lymphedema diagnosis and treatment services (as defined in
			 subsection (hhh)(1)) before the period at the end.
					(c)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after the date that is 90 days from the date of the
			 enactment of this Act.
			
